Citation Nr: 0531998	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
nervous disorder, previously diagnosed as passive aggressive 
personality, aggressive type.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for passive-aggressive personality, 
aggressive type.  It also denied service connection for a 
back condition.

The record shows that the appellant requested a hearing 
before a Veteran's Law Judge.  He was notified of the time 
and location of the hearing via letter in May 2003.  The 
appellant failed to appear for his scheduled hearing, and 
there is no record that a request for another hearing was 
ever made.  Without good cause being shown for the failure to 
appear, no further hearing can be scheduled and appellate 
review may proceed.

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a back condition that was 
sustained during his military service; degenerative changes 
were first manifested many years after service.

2.  In an unappealed decision, dated January 1974, the RO 
denied a claim of entitlement to service connection for a 
nervous disorder.

3.  The evidence received since the RO's January 1974 
decision which denied service connection for a low back 
disorder, which was previously not of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A back condition was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

2.  New and material evidence has been received since the 
RO's final January 1974 decision which denied service 
connection for a nervous disorder; the claim for service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that his back condition should be service 
connected. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if the 
specified disease is manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are devoid of any 
complaint, diagnosis, or treatment for a back condition.  

The relevant post-service medical evidence includes records 
obtained from the Social Security Administration (SSA); a VA 
progress note dated in April 2001; and VA progress notes from 
May 2003 to July 2005.  

VA progress notes dated in April 2001 showed that X-rays of 
the cervical spine showed a mild hypertrophic spurring of 
some of the vertebrae.  No other abnormalities were 
demonstrated.  X-rays of the lumbar spine showed a mild 
hypertrophic spurring of the vertebrae.  No other 
abnormalities were demonstrated.

A February 2004 VA progress note showed that the veteran 
complained of cervical and low back pain with low back pain 
radiating upwards and to the superior ischial spine region 
bilaterally, cervical to the arms at times but more 
consistently to the scapular regions bilaterally.  A VA 
progress note from April 2004 showed that the veteran 
underwent an MRI of the cervical spine.  The MRI showed 
cervical spondylosis with neural foraminal narrowing.  An MRI 
of the lumbar spine on the same date showed no spinal 
stenosis and no evidence of nerve root encroachment.  The 
examiner noted that the veteran complained of cervical and 
low back pain with low back pain radiating upwards and to the 
superior ischial spine region bilaterally, cervical to the 
arms at times but more consistently to the scapular regions 
bilaterally.  The examiner further noted "Cervical with 
spondylosis" and "NFN" especially at C5-6 with mass effect 
on the right lateral recess.  

In March 2005 a VA progress notes showed that the veteran's 
back and neck pain was assessed as chronic neck and back 
pain.  The examiner planned to do "symptomatic control."  
An April 2005 progress note showed that the veteran had level 
9 back and neck pain.  In June 2005 there was an assessment 
of chronic low back pain.  

Two other VA progress notes, both dated in July 2005, showed 
a history of chronic low back and neck pain.  One of these 
notes showed an impression of an essentially negative study, 
with no evidence of cervical radiculopathy or median 
neuropathy.  The second July 2005 progress note essentially 
repeated the results shown in the April 2004 progress note.

The Board finds that service connection for a back condition 
is not warranted on either a presumptive or direct basis.  
There is no record of in-service complaint, treatment or 
diagnosis of any back condition.  There is also no record of 
a back condition within the one-year presumptive period.  The 
first medical evidence of any back condition comes in a VA 
progress note from April 2001 that showed mild hypertrophic 
spurring of some of the cervical and lumbar vertebrae some 28 
years after the veteran's separation from service.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Finally, the Board finds that 
there is no competent evidence in the record to show that the 
veteran's back condition is related to service.  Accordingly, 
the veteran's claim for service connection for a back 
condition must be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence and the lack thereof for 
many years following service, is more probative of the issue, 
and that it outweighs the veteran's argument that he should 
be granted service connection.

The Board finds that the clear preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for a back condition.  It follows that there is 
not such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

II.  New and Material Evidence

A review of the claims file shows that the RO initially 
denied the veteran's claim for entitlement to service 
connection for a nervous condition in January 1974 on the 
basis that the veteran had been diagnosed with passive 
aggressive personality, aggressive type, a personality 
disorder.  There was no appeal and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 
(2004).

The veteran subsequently filed to reopen his claim for 
service connection for a nervous condition, claimed as 
"nerves," in April 2001.  In September 2001 the RO denied 
the claim.  The veteran has appealed.  The Board initially 
notes that the regulations pertaining to reopened claims were 
revised, effective on August 29, 2001. 67 Fed. Reg. 49590 
(July 31, 2002).  The veteran's claim to reopen was already 
pending on the effective date of the most recent amendment of 
38 C.F.R. § 3.156(a), which expressly applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001). Consequently, the Board is deciding 
this appeal under the older version of the regulations.

Under section 3.156 of the Code of Federal Regulations, as 
was in effect in April 2001 when the veteran filed to reopen 
his claim for service connection for a nervous condition, 
when presented with a claim to reopen a previously finally 
denied claim, VA must determine if new and material evidence 
has been submitted.  For the purpose of the veteran's claim, 
new and material evidence is defined as follows: New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in January 1974.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's January 1974 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The evidence of record at the time of the RO's January 1974 
decision included the veteran's service medical records and a 
report of outpatient treatment at a VA facility dated in 
November 1973.  

At the time of the RO's 1973 denial of the claim there was no 
competent evidence showing that the veteran's nervous 
disorder was anything other than a personality disorder, 
which is not a disease for compensation purposes.  

Relevant evidence received since the RO's January 1974 
decision includes an examination report from Dr. Hearne dated 
in August 2001; an examination report from Dr. D'Ilio dated 
in November 2001; and VA progress notes dated from May 2002 
to July 2005.

Dr. Hearne's August 2001 examination report showed that the 
veteran complained of symptoms of severe depression.  Dr. 
Hearne noted that the onset of depression appeared to have 
been in April 2001 and that the veteran began treatment in 
May 2001.  The veteran appeared to have become depressed 
secondary to severe medical problems which rendered him 
unable to return to work.  When Dr. Hearne examined the 
veteran's mental status he found that the veteran had 
symptoms of Major Depression including severe sleep disorder, 
loss of appetite and interest, anergia, anhedonia, and 
suicidal ideation.  Dr. Hearne diagnosed the veteran with 
Major Depression, Single Episode.

The veteran also underwent a comprehensive mental status 
evaluation in November 2001.  Dr. D'Ilio deferred the 
veteran's diagnosis, stating that "this examiner was unable 
to make a diagnosis of a mental disorder based on this one 
evaluation."  Dr. D'Ilio recommended that the SSA contact 
Dr. Hearne before making a finding regarding disability 
benefits.

A VA progress note for a psychiatric consultation followup 
dated in May 2002 showed diagnoses of Major Depressive 
Disorder, stable, and vertigo.  

A VA progress note, which was also a report of a medical 
history and physical, dated in April 2003 showed an 
assessment of depression, among other things.  

In May 2003 a VA progress note showed that the veteran had an 
Axis I diagnosis of Depression.  The veteran had presented 
for follow-up mental health treatment for depression after 
moving to the local area.  Depression was noted on subsequent 
occasions and in October 2004, an increase in 
depressive/anxious symptoms was noted.  In November 2004 the 
veteran was again assessed with depression.

Finally, in June 2005 the veteran presented for a psychiatric 
follow-up.  The VA progress note documenting that follow-up 
showed that the veteran was coherent and relevant.  His mood 
was euthymic.  His affect was mildly anxious and worried 
without lability or irritability.  There was no thought or 
perceptual disturbance noted, and there was no suicidal or 
homicidal ideation.  The examiner assessed the veteran with 
adjustment issue, anxious mood relative to above situational 
concerns.  There was no clinical depression noted at present.  
There was a history of Depressive "nos."

This evidence that was not of record at the time of the 
Board's May 1981 decision is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  Taken together, the 
evidence seems to shift the diagnosis of the veteran's 
nervous disorder from a personality disorder to depression.  
In particular, the report from Dr. Hearne in which he gives 
the impression of Major Depression, Single Episode, and the 
VA progress notes between May 2002 and November 2004 that 
show continued diagnoses of depression are so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156.  The claim is 
therefore reopened.  

III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in June 
2001 and March 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the AMC's 
March 2004 letter contained a specific request that the 
appellant send any evidence or information in his possession 
tht he believed would support his claim to the VA.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a July 2005 supplemental statement of 
the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  He has not referred 
to any other pertinent evidence that he wanted VA to obtain.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the veteran has not been afforded a VA 
examination in relation to his claim for service connection 
for a back condition. However, the Board finds that the 
evidence, discussed infra, which indicates that the veteran 
did not receive treatment for the claimed symptoms during 
service or for many years thereafter, or that there is nexus 
between the veteran's back condition and his service, 
warrants the conclusion that a remand for examinations and/or 
opinions is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a back condition is denied.

Having submitted new and material evidence, the claim of 
entitlement to service connection for a nervous disorder, 
also claimed as passive-aggressive personality, aggressive 
type is reopened.  


REMAND

The veteran has submitted new and material evidence regarding 
his claim for service connection for a nervous disorder.  The 
Board is therefore remanding this claim to the RO to make an 
initial determination upon the merits, including all evidence 
currently associated with the claims folder regarding the 
veteran's nervous disorder.  VA's fulfillment of the 
statutory duty to assist also requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the veteran should be scheduled for another 
psychiatric examination to diagnose and determine the 
etiology of the veteran's psychiatric disorder.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. ºº 3.158 and 3.655 
(2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination in order to ascertain the 
proper diagnosis and etiology of any 
psychiatric disorder present.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Such tests, to 
include psychological testing, as the 
examining physician deems necessary 
should be performed.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the currently diagnosed psychiatric 
disorder was initially manifested by the 
complaints or anxiety reported during the 
veteran's service.  The examiner should 
provide a complete rationale for the 
opinion expressed.  

2. The RO should then readjudicate the 
veteran's claim for service connection 
for a nervous condition on the merits.  
If the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran should be given 
an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


